Citation Nr: 0915335	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  05-18 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
chondromalacia and degenerative arthritis of the left knee.

2. Entitlement to a compensable rating for chondromalacia of 
the right knee.

3. Entitlement to a compensable rating for residuals of a 
right ulna fracture.  

4. Entitlement to service connection for a disability 
manifested by fatigue, weight loss and sleep problems, to 
include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to May 
1990 and January 1991 to February 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 and January 2004 
rating decisions of the RO in St. Petersburg, Florida.  The 
September 2003 decision, in pertinent part, assigned a 
separate disability rating of 10 percent for chondromalacia 
and degenerative arthritis of the left knee, effective April 
14, 2003.  The January 2004 rating decision continued 
noncompensable ratings for chondromalacia of the right knee 
and status post fracture of the distal right ulna with 
deformity (major) and denied service connection for fatigue, 
weight loss and sleep problems due to Gulf War service.  

The Board remanded this case in August 2008.  It returns now 
for appellate consideration.

In December 2008, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
that proceeding has been associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 
Following the issuance of the supplemental statement of the 
case (SSOC) in February 2008, the Veteran submitted 
additional, non-duplicative evidence, consisting of medical 
evidence related to his knees, right wrist and claimed Gulf 
War Syndrome.  See Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); 38 C.F.R. § 20.1304.  In April 2009, the Veteran, 
through his representative, provided a "limited waiver," 
agreeing to waive initial RO consideration of the additional 
evidence if the Board granted the benefits sought on appeal. 

After a thorough review of the claims folder, the Board finds 
that it is unable to grant in full the benefits sought on 
appeal.  As such, this case much be remanded to the Agency of 
Original Jurisdiction (AOJ) for review of the additional 
evidence submitted by the Veteran.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision 
addressing the preadjudicatory notice requirements for an 
increased compensation claim.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008); see also 38 U.S.C.A. § 5103(a) (West 
2002).  The Board notes that the notice in the present case 
was issued prior to the decision in Vazquez-Flores; 
therefore, it does not take the form prescribed in that case.  
As this case is being remanded for other matters, the AOJ now 
has the opportunity to correct any defects in the Veterans 
Claims Assistance Act of 2000 (VCAA) notices previously 
provided to the veteran.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send the Veteran a 
corrective VCAA notice, pursuant to the 
holding in Vazquez-Flores v. Peake, that 
includes the following: 

a) Notice to the Veteran that he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of his service-
connected disability and the effect that 
worsening has on his employment and daily 
life; 

b) Notice of the pertinent rating 
criteria codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5211, 5257 (2008) 
and any other applicable Diagnostic 
Codes, and of the fact that his rating 
will be determined by applying the 
relevant Diagnostic Codes; and 

c) Notice that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life.

2  The AOJ should readjudicate the claims 
for an increased rating for 
chondromalacia and degenerative arthritis 
of the left knee, chondromalacia of the 
right knee and residuals of a right ulna 
fracture, and the claim for service 
connection for a disability manifested by 
fatigue, weight loss and sleep problems, 
to include as due to an undiagnosed 
illness.  All new evidence received since 
the issuance of the February 2008 SSOC 
should be considered.  If the benefits 
sought on appeal are not granted, the 
Veteran and his representative should be 
furnished an SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




